MacIntyre, J.
Where the only proof that one was in possession of an article prohibited by law (whisky) 'in Whitfield County, *624Georgia, .was by the testimony of a police officer that “I am a police officer in the City of Dalton. . . I was collecting street taxes at- that time, and . . I went over there [to the defendant’s house and found liquor],” there is no proof that the possession was in Whitfield County. Therefore the judgment is reversed for the reason that the State failed to sufficiently establish the venue. Gibson v. State, 52 Ga. App. 297 (183 S. E. 83), and cit.; Whitfield v. State, 51 Ga. App. 439 (180 S. E. 630); Moye v. State, 65 Ga. 754; Cooper v. State, 106 Ga. 119 (2) (32 S. E. 23). Judgment reversed.

Broyles, C. J., and Guerry, J., concur.